DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities: 
On line 6, change “a mobility history report” into --- the mobility history report” ---.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
on line 2, “from a parent node” should be --- from the parent node ---.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
On line 5, change “an IAB node” into --- the IAB node ---.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
  On line 3, change “a global cell ID” into --- the global cell ID ---. Appropriate correction is required.
	  On line 4, change “a physical cell ID” into --- the physical cell ID ---. Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
On line 2, “an integrated” into --- the integrated ---.  Appropriate correction is required.
On lines 5-6, change “an IAB node” into --- the IAB node ---. Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  at the end of each feature put semi-colon (;) instead of commas (,).  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  on line 6, change “on detecting” into --- on the detecting ---.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  on lines 4-5, change “a mobility history report” into --- the mobility history report --- .  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  on line 4, change “a physical cell ID” into --- the physical cell ID ---.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  on line 4, change “a global cell ID” into --- the global cell ID ---.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  on line 2, change “from a parent node” into --- from the parent node ---.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  on line 6, change “on determining” into --- on the determining ---.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  on line 5, change “at least one of an IAB node” into --- the at least one of the  IAB node ---. Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  on line 5, change “a mobile node” into --- the mobile node ---. Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  on line 6, change “on detecting” into --- on the detecting of ---. Appropriate correction is required.
Claim 26 is objected to because of the following informalities: on lines 3-4, change “a mobility history report” into --- the mobility history report ---. Appropriate correction is required.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0373442 A1) in view of Keskitalo et al. (Keskitalo) (WO 2015063371 A1) and Senarath et al. (Senarath) (US 2016/0217377 A1).
As per claim 1: Kim discloses about a wireless node for wireless communication, comprising: 
receive a mobility history reporting configuration for providing mobility history information associated with a visited cell (see abstract; par. 0118, 0120, 0122, 0124, 0148); and 
a mobility history report, containing the mobility history information (see abstract; par. 0002, 0124, 0148), based at least in part on the mobility history reporting configuration (see abstract; par. 0002, 0102), wherein the mobility history information comprises at least one of a pair of cell identities, including a global cell identity (ID) corresponding to the visited cell (see par. 0013-0015, 0118) and a physical cell ID corresponding to the visited cell (see par. 0120), or a set of mobility parameters, wherein the set of mobility parameters (see par. 0121) indicate at least one of: 
  	 an entry time corresponding to a time at which the wireless node entered the visited cell (see par. 0116-120, table 1), 
an exit time corresponding to a time at which the wireless node exited the visited cell, or a combination thereof (see par. 0102, 0147-0148, table 1) (mobility includes moving in and out). But, Kim does not explicitly teach about --- a memory; and one or more processors, coupled to the memory, receive a mobility history reporting configuration for providing mobility history information. However, in the same field of endeavor, Keskitalo et al. (Keskitalo)  teaches about --- The method may include making mobility information including visited cell history available based on at least received mobility state estimation configuration information; and reporting, by the user equipment, the mobility information including the visited cell history (see at least, the abstract; par. 0006-0007, 0020, 0043). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teaching of Kim with that of Keskital so that the sending node/network acquires --- mobility state estimation information may include at least one of a normal mobility, a medium mobility, or a high mobility (see par. 0007, lines 8-17). But, Kim in view of Keskitalo does not explicitly teach about --- transmit, to a parent node of the wireless node. However, in the same field of endeavor, Senarath teaches --- nodes (that) are organized hierarchically to comprise a root (parent) node and at least two child nodes. The root node stores a list of content items expected to be of interest to a particular user. The at least one of the child nodes stores the subset of the list; determines an update for the subset of the list; and transmits data reflective of the update to the root node (see at least, the paragraph; par. 0129, 0138, 0140, 0159). Senarath’s reference teaches at least, a network can be organized in the form of parent and child nodes including the child node transmitting data to the parent node. Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify Kim in view of Keskitalo with that of Senarath so that --- The set of nodes includes nodes distributed geographically at locations proximate predicted future locations of a particular user. For example, the set of nodes may include nodes located along a travel route predicted for a particular user (see par. 0020).
As per claim 17: while the child node is provided by Keskitalo’s reference as indicated above, and the different feature “perform an action based at least in part on the mobility history Information” is taught by Kim’s reference (see par. 0062 (cell reselection), 0077 (perform function)). Therefore, claim 17 has been rejected on the same ground and motivation as claim 1.
As per claim 18: the features of claim 18 are similar to the features of claim 1, except “tracking information associated with the visited cell” which is taught by Kim’s reference (see par. 0062, 0065). Therefore, claim 18 has been rejected on the same ground and motivation as claim 1.
As per claim 30: while the claimed child node is provided by Keskitalo’s reference as indicated in the rejection of claim 1 above, and the different feature “perform an action based at least in part on the mobility history Information” is taught by Kim’s reference (see par. 0062 (cell reselection), 0077 (perform function)). Therefore, claim 17 has been rejected on the same ground and motivation as claim 1.
As per claim 2: Kim teaches about a wireless node of claim 1, wherein the set of mobility parameters further indicate at least one of: 
a cell ID associated with the visited cell, a duration of time for which the wireless node was visiting the visited cell, or a combination thereof (see par. 0014). 
As per claim 3: Kim teaches about a wireless node of claim 1, wherein the mobility history information comprises tracking information associated with the visited cell (see abstract; par. 0014, 0039, 0062, 0065). 
As per claim 6: Kim teaches about a wireless node of claim 3, wherein the tracking information comprises location information associated with the wireless node while the wireless node was visiting the visited cell (see par. 0018, (0065, 0114, 0123 (location)), 0120, 0122, 0154).
 As per claim 7: Kim teaches about a wireless node of claim 6, wherein the one or more processors are further configured to: determine that a camping threshold is satisfied, wherein the camping threshold corresponds to a duration of time that the wireless node spends visiting the visited cell, wherein the tracking information comprises the location information based at least in part on determining that the camping threshold is satisfied (see par. 0090, 0097-0098). Note that, index value reds on threshold. 
As per claim 8: Kim teaches about a wireless node of claim 6, wherein the visited cell comprises at least one of an integrated access and backhaul (IAB) node, a mobile node, or a combination thereof, and wherein the tracking information comprises the location information based at least in part on the visited cell comprising at least one of an IAB node, a mobile node, or a combination thereof (see par. 0118, 0120, 0121, 0135). The prior art satisfies at least one of the requirements.
As per claim 9: Kim teaches about a wireless node of claim 1, wherein the mobility history information comprises: a global cell ID corresponding to the visited cell; and a physical cell ID corresponding to the visited cell (see par. 0118, 0120, 0133, 0135, 0144).
As per claim 10: Kim teaches about a wireless node of claim 9, wherein the visited cell comprises at least one of an integrated access and backhaul (IAB) node, a mobile node, or a combination thereof (par. 0118, 0120, 0121, 0135)), and wherein the mobility history information comprises the global cell ID and the physical cell ID based at least in part on the visited cell comprising at least one of an TAB node, a mobile node, or a combination thereof (see par. 0118, 0120, 0133, 0135, 0144). The prior art satisfies at least one of the requirements.
As per claim 11: Kim teaches about a wireless node of claim 1, wherein the mobility history reporting configuration indicates at least one of: periodic reporting of the mobility history information, semi-persistent reporting of the mobility history information, event-triggered reporting of the mobility history information, dynamically requested reporting of the mobility history information, or a combination thereof (see par. 0002, 0014-0015, 0102, 0114, 0122, 
As per claim 12: Kim teaches about a wireless node of claim 1, wherein the mobility history reporting configuration indicates event-triggered reporting of the mobility history information (see abstract, 0015, 0114), and wherein the one or more processors are further configured to: detect an occurrence of a trigger event, wherein the wireless node transmits the mobility history report based at least in part on detecting the occurrence of the trigger event (see par. 0116, 0127, 0138). Note that “a UE is configured to report the location and stay time of the UE in each cell to a network whenever a serving cell is changed” is the triggering event.
As per claim 13: Kim teaches about a wireless node of claim 12, wherein to detect the occurrence of the trigger event, the one or more processors are configured to determine that the wireless node visited a quantity of cells during a time period following a prior transmission of a mobility history report, wherein the quantity of cells satisfies a threshold (see par. 0122, 0147). The prior art states --- When the network requests the UE to report a mobility history, the UE may transmit the stored mobility history to the network in response to this request. It is advantageous and more efficient to transmit the report upon being requested that based on a static threshold.
As per claim 14: Kim teaches about a wireless node of claim 12, wherein the one or more processors, to detect the occurrence of the trigger event, are configured to determine that the wireless node visited the visited cell for a duration of time that satisfies a threshold (see table 1; par.  0149, 0162). As indicated in (par. 0162), the beam is playing a role of a threshold because the stay time of the device depends on the beam tracking the device/UE.
As per claim 15: Kim teaches about a wireless node of claim 12, wherein the one or more processors, to detect the occurrence of the trigger event (see par. 0147) (reception of a request is used as a trigger to send the report), are configured to determine that the visited cell has a global cell ID that is the same as another cell, wherein a physical cell ID of the visited cell is different than a physical ID of the other cell (see pa. 0153, 0162, 0079, 990). Note, “the UE reselects a cell having the same RAT as that of a camping cell”. 
As per claim 16: Kim teaches about a wireless node of claim 12, wherein the one or more processors, to detect the occurrence of the trigger event, are configured to determine that the visited cell has a physical cell ID that is the same as another cell, wherein a global cell ID of the visited cell is different than a global ID of the other cell (see par. 0118, 0120, 0133, 0153-0154). 
As per claim 21: the feature of claim 21 is similar to the feature of claim 6. Hence, claim 21 has been rejected on the same ground and motivation as claim 6.
As per claim 22: the feature of claim 22 is similar to the feature of claim 7. Hence, claim 22 has been rejected on the same ground and motivation as claim 7.
As per claim 23: the feature of claim 23 is similar to the feature of claim 8. Hence, claim 23 has been rejected on the same ground and motivation as claim 8.
As per claim 24: the feature of claim 24 is similar to the feature of claim 9. Hence, claim 24 has been rejected on the same ground and motivation as claim 9.
As per claim 25: the feature of claim 25 is similar to the feature of claim 12. Hence, claim 25 has been rejected on the same ground and motivation as claim 12.
As per claim 26: the feature of claim 26 is similar to the feature of claim 13. Hence, claim 26 has been rejected on the same ground and motivation as claim 13.
As per claim 27: the feature of claim 27 is similar to the feature of claim 14. Hence, claim 27 has been rejected on the same ground and motivation as claim 14.
As per claim 28: the feature of claim 28 is similar to the feature of claim 15. Hence, claim 28 has been rejected on the same ground and motivation as claim 15.
As per claim 29: the feature of claim 29 is similar to the feature of claim 16. Hence, claim 29 has been rejected on the same ground and motivation as claim 16.

Allowable Subject Matter

Claims 4-5 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        8/27/2022